COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


DEBORAH LYNN INSKEEP
                                                                 MEMORANDUM OPINION*
v.      Record No. 1736-04-3                                         PER CURIAM
                                                                   FEBRUARY 8, 2005
ROANOKE CITY DEPARTMENT
 OF SOCIAL SERVICES


                    FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                 Charles N. Dorsey, Judge

                  (Thomas E. Wray, on brief), for appellant. Appellant submitting on
                  brief.

                  (William M. Hackworth, City Attorney; Heather P. Ferguson,
                  Assistant City Attorney, on brief), for appellee. Appellee
                  submitting on brief.

                  (Joseph F. Vannoy, Guardian ad litem for the minor child,
                  on brief). Guardian ad litem submitting on brief.


        Deborah Lynn Inskeep, mother, appeals the trial court’s decision terminating her parental

rights to her son. Inskeep’s “Question Presented” states: “Whether the Circuit Court for Roanoke

City erred in granting the Roanoke City Department of Social Services petition for termination of

the parental rights of Deborah Inskeep.” 1 We affirm the decision of the trial court.

        As the parties are fully conversant with the record in this case and because this

memorandum opinion carries no precedential value, a recitation of the facts is not necessary for the

parties’ understanding of the disposition of this appeal.


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
          Appellant does not raise the issue of whether the trial court applied the correct standard
or statutory test. Therefore, we do not reach this issue. See 5A:18.
        When considering the termination of a parent’s right to a child, “the paramount

consideration of a trial court is the child’s best interests.” Logan v. Fairfax County Dep’t of Human

Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991). On review, “[a] trial court is presumed to

have thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.” Farley v. Farley, 9 Va. App. 326, 329, 387
S.E.2d 794, 795 (1990). “The trial court’s judgment, when based on evidence heard ore tenus, will

not be disturbed on appeal unless plainly wrong or without evidence to support it.” Logan, 13
Va. App. at 128, 409 S.E.2d at 463.

        Code § 16.1-283(C)(2) requires proof, by clear and convincing evidence, that (1) the

termination is in the best interests of the child, (2) “reasonable and appropriate” services have been

offered to help the parent “substantially remedy the conditions which led to or required continuation

of the child’s foster care placement,” and (3) despite those services, the parent has failed, “without

good cause,” to remedy those conditions “within a reasonable amount of time not to exceed twelve

months from the date the child was placed in foster care.” The record contains evidence that clearly

and convincingly proved that Inskeep failed to “substantially remedy” the conditions “which led to

or required continuation of the child’s foster care placement” within the statutory time period.

        The record supports the trial court’s finding that the best interests of the child would be

served by terminating Inskeep’s parental rights pursuant to Code § 16.1-283(C)(2). We will not

disturb the trial court’s finding because it was neither plainly wrong nor without evidence to support

it. Accordingly, we affirm the judgment.

                                                                                        Affirmed.




                                                  -2-